Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The disclosure is objected to because of the following informalities: In the first paragraph on page 1 of the specification, (entitled “Related Applications”), the phrase –now abandoned—should be inserted after the phrase “U.S. Patent Application No. 16/293,628, filed on March 5, 2019” so as to update the status of the parent application. In paragraph 00159 on page 45 of the specification, the phrase “U.S. Patent Appl. 14/106,930” should be changed to –U.S. Patent Appl. 14/106,930, now abandoned—in order to update the status of this patent application.  
Appropriate correction is required.
Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
On line 1 of claim 1, the phrase “the fraction” lacks antecedent basis. On line 6 of claim 1, the phrase “said solid phase surface” lacks antecedent basis since lines 3-4 of claim 1 recites “a solid phase substrate”, not a solid phase surface. On line 9 of claim 1, the phrase “a second label” is indefinite since there is no first label positively recited in claim 1. At the end of line 9 in claim 1, the word –and—should be inserted since there is only one step of the method recited after line 9. On lines 10-11 of claim 1, the phrase “from specific binding member bound to said particles” is indefinite since it is not clear whether the “specific binding member” in this phrase refers to the first or the second binding member. In addition, this phrase is indefinite since the second binding member has not been positively recited in claim 1 as being bound to the particles via binding to hemoglobin A1c that is bound to the first binding members on the particles. On line 11 of claim 1, the phrase “the level” lacks antecedent basis. On line 12 of claim 1, the phrase “the fraction of hemoglobin A1c relative to total hemoglobin” lacks antecedent basis and should be changed to –a fraction of hemoglobin A1c relative to total hemoglobin--. 
On lines 2-3 of claim 2, the phrase “the distinguishable signal from first label” lacks antecedent basis. On line 3 of claim 2, the phrase “the number of particles” lacks antecedent basis. 
On lines 1-2 of claim 3, the phrase “the binding member specific for total hemoglobin” should be changed to –the first binding member specific for total hemoglobin-- since it is the first binding member which is specific for total hemoglobin in the method. 
On lines 1-2 of claim 4, the phrase “wherein binding of said first specific binding member with said hemoglobin” should be changed to –wherein binding of said first binding member with said total hemoglobin—since the first binding member binds to total hemoglobin in the sample. On line 2 or claim 4, the phrase “assay conditions” is indefinite since it is not clear what constitutes such conditions, and what such conditions are in the method. 
On line 1 of claim 5, the phrase “said second specific binding member” should be changed to –said second binding member—so as to use the same terminology as recited in claim 1. On lines 2-3 of claim 5, the phrase “said first specific binding member” should be changed to –said first binding member—so as to use the same terminology as recited in claim 1. 
Claim 6 is indefinite since it is not clear what is meant by “homogenous assay”. Does this mean that the method is performed without any washing steps? See this same problem in claims 11 and 20. 
On line 1 of claim 7, the phrase “the fraction of HbA1c in a sample” lacks antecedent basis. On line 6 of claim 7, the phrase “said particles” lacks antecedent basis since earlier in the claim, magnetic beads are positively recited. On line 9 of claim 7, the phrase “a second label” is indefinite since the labeled magnetic beads in claim 7 are not positively recited as being labeled with a “first label”. On line 12 of claim 7, the phrase “with a second label bound to HbA1c” should be changed to –with the second label bound to HbA1c—since the second label has already been positively recited in claim 7. On line 15 of claim 7, the phrase “detecting second signal” should be changed to –detecting a second signal--. On line 16 of claim 7, the phrase “the level” lacks antecedent basis. See this same problem on line 18 of claim 7. On lines 16-17 of claim 7, the phrase “wherein the level of said signal is indicative of the fraction of HbA1c” should be changed to –wherein a level of said second signal is indicative of the fraction of HbA1c--. At the end of line 17 in claim 7, the word –and—should be inserted since there is only one step of the method recited after line 17.  On lines 18-19 of claim 7, the phrase “wherein the level of said signal is indicative of the number of bears” is indefinite since it does not make proper sense. In addition, “the number” in this phrase lacks antecedent basis. This phrase should be changed to –wherein a level of said first signal is indicative of a number of beads--. On line 20 of claim 7, the phrase “the amount” lacks antecedent basis. On line 21 of claim 7, the phrase said amount of HbA1c” lacks antecedent basis since earlier in the claim, “the fraction of HbA1c” is positively recited. On lines 21-22 of claim 7, the phrase “the level of total hemoglobin” lacks antecedent basis since earlier in the claim, an amount of total hemoglobin is positively recited. On lines 22-23 of claim 7, the phrase “the fraction of total hemoglobin which is glycated hemoglobin” lacks antecedent basis. 
On lines 1-2 of claim 8, the phrase “wherein said binding member specific for total hemoglobin” should be changed to –wherein said first specific binding member agent for total hemoglobin—so as to use the same terminology as recited on lines 3-4 of claim 7. 
On lines 2-3 of claim 9, the phrase “said first specific binding member” should be changed to –said first specific binding agent-- so as to use the same terminology as recited on lines 3-4 of claim 7. 
On lines 1-2 of claim 10, the phrase “the presence and/or level” lacks antecedent basis. Claim 10 is indefinite since it is not clear how hemoglobin S, C, E or D is further detected in the method. Are hemoglobin S, C, E or D further detected by contacting the sample with binding members specific for each of these types of hemoglobin? 
On line 8 of claim 12, the phrase “contacting hemoglobin bound on said solid phase” should be changed to -- contacting hemoglobin bound on said solid phase media—so as to use the same terminology as recited earlier in the claim. On line 10 of claim 12, the phrase “the level” lacks antecedent basis. On line 11 of claim 12, the phrase “the fraction of bound total hemoglobin” lacks antecedent basis. 
On line 2 of claim 15, the phrase “said detecting” lacks antecedent basis since there is no positive step of “detecting” recited in the method of claim 12. 
Claim 16 is indefinite since it is not clear what the abbreviation “TRF” means. The full meaning for this abbreviation should be recited. 
On line 3 of claim 17, the phrase “said solid phase” should be changed to –said solid phase media—so as to use the same terminology as recited in claim 12. 
On line 1 of claim 18, the phrase “said detecting” lacks antecedent basis since there is no positive step of “detecting” recited in the method of claims 12 or 17.
 Claim 19 is indefinite since independent claim 12 already recites that denaturation of hemoglobin beta chain is not required in the method. Therefore, claim 19 does not further limit claim 17 from which is depends, or claim 12. 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 and 3-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ito et al (US 6,174,734).
Ito et al teach of a method for determining a fraction of glycated hemoglobin (HbA1c) in a blood sample. The method comprises contacting a blood sample with a solid phase substrate 12 bearing first binding members 11 for binding to total hemoglobin (i.e. both glycated and unglycated hemoglobin) (claim 1). The method then comprises contacting the solid phase substrate 12 having total hemoglobin bound thereto to a second binding member 15 specific for glycated hemoglobin (i.e. HbA1c/GHb) which is labeled with a detectable label (claim 1). A signal from the detectable label on the second binding member 15 is detected and then correlated to an amount of glycated hemoglobin (HBA1c/GHb) in the blood sample (claim 1). Ito et al teach that the blood sample is first hemolyzed or lysed in order to release hemoglobin from red blood cells therein (claim 12), and also teach that the solid phase substrate 12 may be beads or magnetic particles (claim 7). Ito et al teach that the binding of total hemoglobin to the first binding members 11 on the solid phase substrate 12 is saturated (claim 1). See lines 18-19 in column 4 of Ito et al where it states “Fig. 1B illustrates a GHb 13/Hb 14-saturated capture field 10, i.e. with all of its capture sites occupied”. Also, see lines 32-39 in column 4 of Ito et al where it states “The capture molecule binds GHb and Hb with similar affinity, therefore it binds GHb and Hb in a ratio reflecting their relative concentrations in the sample. The total amount of Hp (first binding members 11) in the capture field is predetermined. Therefore, the total amount of captured GHb/Hb is known. The relative amount of GHb in the sample is calculated using the absolute amount of GHb (determined as described above, via the amount of detecting signal from the label on the second binding members 15) and the known amount of captured GHb/Hb.”  Ito et al also teach that the first binding members 11 for total hemoglobin comprises either a haptoglobin (Hp) (i.e. a protein/polypeptide) or an antibody that recognizes both HbA1c and Hb. The haptoglobin or antibody comprising the first binding members 11 bind within beta chain amino acids 11-25 of HbA1c and Hb (i.e. within beta chain amino acids 7-25 recited in claims 3, 8 and 12), which serves to expose the amino terminus of bound hemoglobin (claims 3-4). Thus, the first binding members 11 preferentially bind to HbA rather than to HbF since HbA contains the beta chains of hemoglobin (claims 3 and 8). The hemoglobin beta chains of the glycated and unglycated hemoglobin are not denatured in the method (claims 12 and 19). Ito et al teach that the detectable label on the second binding member 15 may be a fluorescent label, or the second binding member 15 may not be labeled and indirectly detected using a second labeled molecule which binds to the second binding member 15 (claims 17-18). The second binding member 15 has a greater affinity for HbA1c which is bound to the first binding members 11 in a complex than unbound HbA1c in the sample (claims 5 and 9). Since hemoglobin in the blood sample binds to the first binding members 11 on the solid phase substrate 12 to saturation, the amount of HbA1c determined from measuring the signal produced by the second binding members 15 bound to the HbA1c is indicative of a fraction of the total hemoglobin which is glycated hemoglobin. See Figures 1A-1C, lines 1-48 in column 2, lines 14-67 in column 4, lines 5-67 in column 5 and lines 1-3, 16-25 and 47-67 in column 6 of Ito et al. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2 and 6-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ito et al (US 6,174,734) in view of Manneh et al (US 2017/0176463). For a teaching of Ito et al, see previous paragraphs in this Office action. Ito et al fail to teach that the solid phase substrate 12 (i.e. beads or magnetic particles) is also labeled with a first label, and that the method comprises measuring a signal from the first label in order to determine a total amount of beads/particles, which is indicative of a total amount of hemoglobin in the blood sample. Ito et al also fail to teach that the method is performed as a homogeneous assay, that the presence of hemoglobin S, C, E or D is also measured in the method, and that the label on the second binding members 15 is a time resolved fluorescence (TRF) label.
Manneh et al teach of a method for determining glycated hemoglobin (HbA1c) in a blood sample. The method comprises contacting a labeled, first specific binding member for total hemoglobin (i.e. both glycated and unglycated hemoglobin) with a lysed blood sample containing HbA1c, and then contacting the sample with a labeled, second specific binding member specific for glycated Hb (HbA1c). The signal from the label on the first specific binding member is detected and correlated to an amount of total hemoglobin in the sample, and the label on the second specific binding member for glycated Hb is detected and correlated to an amount of HbA1c in the sample (claims 2, 7).  A ratio of the glycated Hb to the total Hb in the sample is calculated and used as a fraction of glycated hemoglobin in the sample. The first and second specific binding members are antibodies which are linked to beads or particles contacted with the sample. The method can also comprise contacting the sample with additional binding members for other types of hemoglobin in the sample, such as hemoglobin S or hemoglobin C, in order to detect these kinds of hemoglobin (claim 10). The label linked to the first and/or second binding members in the method can be a time resolved fluorescence (TRF) label (claim 16). Manneh et al also teach that the method can be performed as a homogeneous assay. See the abstract, paragraphs 0010-0020, 0023-0027, 0031-0033, and 0051-0054, and the claims in Manneh et al. 
Based upon the combination of Ito et al and Manneh et al, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to also label the solid phase substrate 12 (i.e. beads or magnetic particles) used in the method taught by Ito et al with a first label in addition to the second label attached to the second binding members 15, and to measure a signal from the first label in order to determine a total amount of beads/particles used in the method, which is indicative of a total amount of hemoglobin in the blood sample, since Ito et al teach that total hemoglobin binds to the solid phase substrate (i.e. beads/particles) to saturation, and Manneh et al teach that by labeling such a solid phase substrate in a similar method to detect HbA1c in a sample, the total amount of hemoglobin in a sample which binds to the solid phase substrate can be determined and used in a ratiometric measurement to determine a fraction of the total hemoglobin which is glycated. It also would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to perform the method taught by Ito et al as a homogeneous assay since Manneh et al teach that it is advantageous to perform a determination of HbA1c in a blood sample as a homogeneous assay so that direct measurements can be made without any intervening washing steps, thus allowing the method to be performed more efficiently and quickly. It also would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to measure other types of hemoglobin, such as hemoglobin S, C, E or D, in the sample analyzed in the method taught by Ito et al since Manneh et al teach that multiple types of hemoglobin including hemoglobin S and C can be measured in addition to HbA1c in a similar type of method to that taught by Ito et al simply by adding additional binding members for these types of hemoglobin to a sample, thus facilitating a multiplex assay. It also would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a time resolved fluorescence (TRF) label as the label on the second binding members 15 in the method taught by Ito et al since Manneh et al teach that TRF labels are easily detected on binding members for HbA1c, such as antibodies. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Please make note of:  Rutter et al, Walker et al, Bae et al, Zeuthen et al and Tetsumoto et al who all teach of different types of assays for determining hemoglobin A1c; Knowles et al who teach of monoclonal antibodies specific for glycated N-terminal peptide residue in HbA1c; and Manneh et al (US 2019/0137522) who teach of a saturation binding ratiometric assay for determining HbA1c in a sample. It is noted that Manneh et al (US 2019/0137522) is not prior art against the instant claims since it was published after the effective filing date of the instant application, and it has the same inventive entity as the instant application. 









Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAUREEN M WALLENHORST whose telephone number is (571)272-1266. The examiner can normally be reached on Monday-Thursday from 6:30 AM to 4:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander, can be reached at telephone number 571-272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/MAUREEN WALLENHORST/Primary Examiner, Art Unit 1797                                                                                                                                                                                                        November 9, 2022